Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 1 of 9 PageID: 197



SHEPHERD, FINKELMAN, MILLER
  & SHAH, LLP
JAMES C. SHAH
NATALIE FINKELMAN BENNETT
475 White Horse Pike
Collingswood, NJ 08107
Telephone: 856/858-1770
Facsimile: 866/300-7367
jshah@sfmslaw.com
nfinkelman@sfmslaw.com

Attorneys for Plaintiff, Gina Priano-Keyser,
On Behalf of Herself and
All Others Similarly Situated

(Additional Counsel on Signature Page)


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

GINA PRIANO-KEYSER, on behalf                      Case No. 2:19-cv-09162
of herself and all others similarly
situated,

                Plaintiff,                         JOINT CASE MANAGEMENT
                                                   STATEMENT
      vs.

APPLE, INC.,

                Defendant.



       Pursuant to Federal Rule of Civil Procedure 26(f), Plaintiff Gina Priano-Keyser

(“Plaintiff”) and Defendant Apple, Inc. (“Apple” or “Defendant”) (collectively, the “Parties”), by

and through their undersigned counsel, jointly submit the following case management and Fed.

R. Civ. P. 26(f) Report.

1.     Set forth the name of each attorney appearing, the firm name, address and telephone
       number and facsimile number of each, designating the party represented.
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 2 of 9 PageID: 198




James C. Shah
Natalie Finkelman Bennett
SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
475 White Horse Pike
Collingswood, NJ 08107-1909
Telephone: (856) 858-1770
Facsimile: (856) 300-7367
Email: jshah@sfmslaw.com
       nfinkelman@sfmslaw.com

John F. Edgar
Brendan M. McNeal
EDGAR LAW FIRM LLC
2600 Grand Boulevard
Suite 440
Kansas City, MO 64108
Telephone: (816) 531-0033
Email: jfe@edgarlawfirm.com
       bmm@edgarlawfirm.com

Attorneys for Plaintiff,

Allison M. Brown (Bar No. 44992012)
Richard Heaslip (Bar No. 140052015)
WEIL, GOSTHAL & MANGES LLP
17 Hulfish Street, Suite 201
Princeton, NJ 08542
Tel: (609) 986-1100
Email: allison.brown@weil.com
        Richard.heaslip@weil.com
David R. Singh (admitted pro hac vice)
Hong-An N. Tran (admitted pro hac vice)
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway, 6th Floor
Redwood Shores, CA 94065
Tel: (650) 802-3000
Email: david.singh@weil.com
        an.tran@weil.com

Attorneys for Defendant




                                          2
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 3 of 9 PageID: 199



2.     Set forth a brief description of the case, including the causes of action and defenses
       asserted.
       Plaintiff, a New Jersey citizen, asserts that Defendant’s watches, First Generation

(“Series 0”), Second Generation (“Series 1” and “Series 2”), and Third Generation

(“Series 3”) (collectively, the “Watches”) contain a common defect, which causes the

screens on the Watches to crack, shatter, or detach from the body of the Watches (the

“Defect”), through no fault of the wearer, oftentimes only days or weeks after purchase.

The Complaint further alleges that Apple, as in the case of Plaintiff, routinely fails to

repair the Watches under the terms of its Limited Warranty even when the Watch is

presented within the period of the Limited Warranty. Plaintiff and the class assert claims

for violation of the New Jersey Consumer Fraud Act, N.J.S.A. § 56:8-1, et seq., and for

breach of its express warranty and Plaintiff has standing to assert her claims for damages

and injunctive relief. Plaintiff seeks to represent a New Jersey class of consumers.

       Defendant maintains that Plaintiff’s complaint is an attempted end-run around an

order from the Northern District of California dismissing an action filed by the same

plaintiff counsel and based on the same allegations. See Sciacca v. Apple, Inc., Case No.

18-CV-03312-LHK (N.D. Cal.), Dkt. 28, 56. Despite her second bite at the apple,

Defendant denies that Plaintiff can state or prove any of her claims. Plaintiff’s New Jersey

Consumer Fraud Act (“NJCFA”) claim fails to allege any actionable misrepresentation or

omission by Defendant, as the complaint does not identify the alleged defect in Apple
Watches, Defendant’s knowledge thereof at the time of sale to Plaintiff, or Defendant’s

intent to deceive Plaintiff or the putative class.      Plaintiff’s NJCFA claim is also
inappropriate to the extent that she purports to represent putative class members who

failed to submit warranty claims to Apple before the one-year warranty lapsed. Plaintiff
fails to state a claim for breach of express warranty: the operative Limited Warranty

warrants only against “defects in materials and workmanship,” and Plaintiff asserts

defects in neither materials nor workmanship, but rather (if anything) suggests defects in


                                                 3
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 4 of 9 PageID: 200




the design of Apple Watches. Plaintiff’s breach of warranty claim also necessarily fails

to the extent that she purports to assert such claim on behalf of putative class members

who did not experience issues with their Apple Watches or, if they did, did not submit

warranty claims to Apple prior to the one-year warranty expiring. Plaintiff’s implied

warranty of merchantability claim fails because Defendant expressly disclaimed this

warranty, which it is entitled to do under applicable law (and which Plaintiff does not

contest), and Plaintiff does not allege facts showing that her Apple Watch was not fit for

its ordinary purpose. Plaintiff lacks standing to assert claims with respect to models of

Apple Watches that she did not purchase or use and to seek injunctive relief, and

Defendant further denies that certification of any class is appropriate, much less the

proposed New Jersey class of all current and former consumer owners of all models and

sizes of all Series 1, Series 2, and Series 3 Apple Watches purchased in New Jersey.

3.     Have settlement discussions taken place? Yes____ No __X__

       (a)   What was plaintiff’s last demand?
              (1) Monetary demand: ____________
              (2) Non-monetary demand: __________

       (b)    What was defendant’s last offer? N/A
              (1)   Monetary offer: $ ___________
              (2)   Non-monetary offer: __________

4.     The parties [have __X__ have not __ ___] met pursuant to Fed. R. Civ. P. 26(f).

5.     The parties [have ____ have not __X__] exchanged the information required by
       Fed. R. Civ. P. 26(a)(1). If not, state the reason therefor.

       The parties have agreed on a date for the exchange of the disclosures as set forth below.

6.     Explain any problems in connection with completing the disclosures required by
       Fed R. Civ. P. 26(a)(1).

               Plaintiffs:    None.

               Defendant:     None.



                                                4
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 5 of 9 PageID: 201



7.    The parties [have ____ have not __X__] conducted discovery other than the above
      disclosures. If so, describe.

8.    Proposed joint discovery plan:

      (a)    Discovery is needed on the following subjects:

             Plaintiffs expect that discovery will be needed on the following subjects:

             (i)     Apple’s advertising and marketing of the Watch;

             (ii)    The number and scope of sales of the Watch;

             (iii)   Complaints or inquiries to Apple regarding the Watch face and repairs
                     thereto;

             (iv)    Information regarding the design, composition, materials and manufacture
                     of the Watch;

             (v)     Information regarding any testing of the Product and/or lab reports
                     regarding the nature and characteristics of the Watch and breaking of the
                     Watch Face;

             (vi)    Damages.

             Defendant expects that discovery will be needed on the following subjects:

             (i)     The circumstances of Plaintiff’s purchase of her Apple Watch;

             (ii)    Plaintiff’s knowledge and reliance on alleged misrepresentations and
                     omissions by Apple regarding the alleged defect(s);

             (iii)   The circumstances of Plaintiff’s use of her Apple Watch prior to and after
                     the emergence of the alleged defect(s);

             (iv)    Any repairs or service performed on Plaintiff’s Apple Watch;

             (v)     Any extended warranty purchases related to Plaintiff’s Apple Watch;

             (vi)    Third-party discovery regarding independent testing of Plaintiff’s Apple
                     Watch;

             (vii)   Whether Plaintiff’s claims are typical of claims of other members of the
                     proposed class; and

             (viii) Whether common questions of fact or law predominate over individual
                    inquiries.


                                              5
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 6 of 9 PageID: 202




      (b)      Discovery [should ____ should not ____] be conducted in phases or be limited to
               particular issues. Explain.

               Plaintiffs’ position: Plaintiffs do not believe that bifurcation of discovery between
               class and merits issues is appropriate. It is Plaintiffs’ position that bifurcation of
               discovery is unwarranted and that class and merits-based discovery should follow
               the same schedule. Bifurcation is only appropriate in exceptional circumstances,
               which do not exist here, and Defendant has not met demonstrated a need to depart
               from the normal course of discovery. Bifurcation will result in a significant
               duplication of efforts and needless discovery disputes, resulting in inefficient,
               time-consuming and costly litigation. A bright line between class and merits
               discovery does not exist, and any distinction between class and merits discovery
               is arbitrary and will impede an informed judicial assessment of whether class
               treatment is appropriate.

               Defendant’s position: If the Court finds that Plaintiff is able to state a claim,
               Defendant believes that discovery should be conducted in two phases. In the first
               phase, Plaintiff should provide her Apple Watch for inspection by Defendant
               (where Defendant is willing to meet and confer with Plaintiff regarding an
               appropriate protocol for the delivery and inspection of the device). Inspection of
               Plaintiff’s Apple Watch will allow Defendant to assess any purported defect and,
               should one be present, whether such defect is alleged in Plaintiff’s complaint. If
               appropriate (i.e., after inspection, the Parties determine that Plaintiff’s Apple
               Watch suffers from a defect alleged in the complaint), the Parties may enter into
               fact discovery (the second phase of discovery). Moreover, in her latest filing,
               Plaintiff now argues that her complaint alleges a specific defect: “a swelling
               component, the lithium-ion battery.” Dkt. 13 at 2. Because Plaintiff limits her
               claims to a swollen battery, discovery should be so limited.

      (c)      Proposed schedule:

               Plaintiffs’ Proposal:

            a) Fed.R.Civ.P. 26(a)(1) Disclosures due by August 27, 2019;

            b) Service of initial written discovery by August 30, 2019;

            c) Maximum of 25 interrogatories by each party to the other party;

            d) Maximum of 10 depositions taken by each party. [Note: Rule 30(b)(6) deposition
               counts as one deposition regardless of number of representations proffered.]

            e) Non-expert discovery to be completed by April 30, 2020;

            f) Initial Expert reports to be completed May 30, 2020;

                                                 6
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 7 of 9 PageID: 203




          g) Responsive Expert reports to be completed June 29, 2020;

          h) Expert discovery to be completed August 28, 2020;

          i) Plaintiff’s Motion for Class Certification to be filed September 28, 2020;

          j) Defendant’s Opposition to Motion for Class Certification to be filed October 30,
             2020;

          k) Plaintiff’s Reply in Support of Motion for Class Certification to be filed
             December 4, 2020 after completion of expert discovery; and

          l) The Parties shall submit a joint filing regarding a proposed trial date and pre-trial
             deadlines within 14 days of the Court’s decision on Plaintiff’s Motion for Class
             Certification.

              Defendant’s Proposal:

             Apple believes that discovery should be stayed in its entirety until the Court rules
             on the pending motion to dismiss and submits that it is premature to set a
             discovery schedule before a decision on its motion to dismiss, which may result in
             dismissal of all or most of Plaintiff’s claims. A stay of discovery is appropriate
             here, and would promote judicial economy and avoid costly and unnecessary
             discovery on issues that may be resolved by a ruling on Defendant’s motion to
             dismiss. Indeed, the Sciacca court ordered a discovery stay pending a ruling on
             the motion to dismiss, Sciacca Dkt. 32, 58, and Plaintiff has not demonstrated any
             urgency such that discovery should proceed now with a potentially dispositive
             motion to dismiss pending before the Court. Defendant respectfully requests that
             the Court convene an additional case management conference, if needed, to
             discuss, among other things, a discovery schedule, soon after it rules on
             Defendant’s motion to dismiss.

9.    Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,
      problems with out-of-state witnesses or documents, etc.)? Yes __X__ No ____.

      If so, please explain.

             Plaintiffs: Depositions of Apple’s agents identified in discovery.

             Defendant: Physical inspection and analysis of Plaintiff’s Apple Watch.

10.   Do you anticipate any issues about disclosure or discovery of electronically stored
      information, including the form or forms in which it should be produced?

      Yes _____ No __X__.

                                                7
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 8 of 9 PageID: 204




      If so, how will electronic discovery or data be disclosed or produced? Describe any
      agreements reached by the parties regarding same, including costs of discovery,
      production, related software, licensing agreements, etc.

             The parties entered into an ESI Stipulation and Order in Sciacca and expect to be
             able to work cooperatively and file that agreement in this Court.

11.   Do you anticipate entry of a Discovery Confidentiality Order? See L.Civ.R. 5.3(b) and
      Appendix S.

             Yes. The parties entered into discovery confidentiality order in Sciacca and
             expect to be able to work cooperatively and file that agreement in this Court.


12.   Do you anticipate any discovery problem(s) not listed above? Describe.

      Yes _____ No __X__.

13.   State whether this case is appropriate for voluntary arbitration (pursuant to Local Civil
      Rule 201.1 or otherwise) or mediation (pursuant to Local Civil Rule 301.1 or
      otherwise). If not, explain why and state whether any such procedure may be
      appropriate at a later time (i.e., after exchange of pretrial disclosures, after completion
      of depositions, after disposition or dispositive motions, etc.).

             Not at this time, as the facts need to be developed through discovery. However,
             the parties believe that private mediation may be appropriate and remain willing
             to explore that option as the litigation progresses.

14.   Is this case appropriate for bifurcation? Yes _____ No _X__.

15.   We [do ____ do not __X__] consent to the trial being conducted by a Magistrate Judge.

16.   Identify any other issues to address at the Rule 16 Scheduling Conference.

             None.

DATED: August 16, 2019               Respectfully submitted,

                                     SHEPHERD, FINKELMAN, MILLER & SHAH LLP

                                     By: /s/ James C. Shah
                                            James C. Shah

                                             James C. Shah
                                             jshah@sfmslaw.com
                                             SHEPHERD, FINKELMAN, MILLER & SHAH,
                                             LLP

                                                8
Case 2:19-cv-09162-KM-MAH Document 17 Filed 08/16/19 Page 9 of 9 PageID: 205



                                    475 White Horse Pike
                                    Collingswood, NJ 08107
                                    Telephone: (856) 858-1770

                                    John F. Edgar
                                    jfe@edgarlawfirm.com
                                    Brendan M. McNeal
                                    bmm@edgarlawfirm.com
                                    EDGAR LAW FIRM LLC
                                    2600 Grand Boulevard
                                    Suite 440
                                    Kansas City, MO 64108
                                    Telephone: (816) 531-0033

                                    Attorneys for Plaintiff KENNETH SCIACCA

DATED: August 16 , 2019      Respectfully submitted,
                             WEIL, GOTSHAL & MANGES LLP

                             By: /s/ David R. Singh
                                    David R. Singh

                                    Allison M. Brown (Bar No. 44992012)
                                    Richard Heaslip (Bar No. 140052015)
                                    WEIL, GOSTHAL & MANGES LLP
                                    17 Hulfish Street, Suite 201
                                    Princeton, NJ 08542
                                    Tel: (609) 986-1100

                                    David R. Singh (admitted pro hac vice)
                                    Hong-An N.Tran (admitted pro hac vice)
                                    WEIL, GOTSHAL & MANGES LLP
                                    201 Redwood Shores Parkway, 6th Floor
                                    Redwood Shores, CA 94065
                                    Tel: (650) 802-3000

                                    Attorneys for Defendant APPLE INC.




                                       9
